El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por escritura pública de 24 de julio de 1919 la corpora-ción The American Colonial Bank of Porto Pico y la so-ciedad civil Bamírez y González, constituida por sus socios Cándido Ramírez Muñoz y Ramón González Nieves, el pri-mero casado con María Morell Santana y el segundo de es-tado viudo, celebraron un contrato en virtud del cual el Banco se obligó a abrir a dicha sociedad un crédito refaccionario por la suma de $3,500, a cuyo pago afectaba la sociedad en favor del Banco una plantación de caña de azúcar de cien cnerdas, levantada en una finca rústica de mayor cabida de-nominada “San José”, con superficie de ciento cincuenta cuer-das o sesenta y un hectáreas, diecinueve áreas y sesenta y ocho centiáreas de terreno, situada en el barrio Quebrada de San Lorenzo, que la sociedad Ramírez & González poseía en concepto de arrendamiento por término de cinco años en virtud de contrato concertado con los cónyuges Sebastián Aponte y Oarmen López a contar desde el Io. de agosto de 1916, por escritura pública de 24 de julio del mismo año.
Presentada la escritura de préstamo refaccionario al Re gistrador de la Propiedad de Caguas para su anotación en el Registro de Contratos Agrícolas, el registrador denegó *17la anotación por medio de nota, fecha 12 de septiembre de 19,19, que dice así:
“Denegada la anotación del documento que precede que es la escritura No. 101 otorgada en Gaguas el 24 de julio de 1919 ante el Notario Rafael Arce Rollet y extendida en su lugar anotación preven-tiva durante 120 días a favor de la sociedad civil Ramírez y González, por las razones siguientes: Ia. Porque no se ha justificado el carácter de arrendataria ni la extensión del derecho de arrendamiento que ostenta y tiene la mencionada sociedad sobre la finca que es objeto del contrato de refacción, requisito necesario para la calificación del mencionado título y su anotación en el registro. Y si bien se pre-sentó con tal fin la escritura No. 142 otorgada en igual ciudad y ante el mismo notario el 24 de julio de 1916, dicha escritura es nula por no dar fe el notario autorizaiite de todo el contenido de la misma concretándose a darla del conocimiento y circunstancias personales de los otorgantes, falta que hace que las firmas de éstos y la de los tes-tigos1 que figuran al pie de dicho instrumento, están como si no hu-bieran sido puestas y carecen .de eficacia alguna legal, de lo que resulta la nulidad de aquél. 24 D. P. R. 891. Sec. 17 y 20 de la Ley Notarial. 2a. Porque apareciendo de la cláusula 7a. del ameritado documento que los Sres. Ramírez Muñoz y González Nieves se cons-tituyen mancomunada y solidariamente, y a título de garantía cola-teral, en deudores del citado banco prestamista, para que éste pueda hacer efectivo sus derechos por el montante de los 3,500 dólares del préstamo y sus intereses, contra lps bienes de dichos señores o contra los de cualquiera de ellos singularmente, tal garantía obliga a título oneroso los bienes gananciales que tenga o pueda tener la sociedad conyugal de dicho Ramírez Muñoz con su esposa María Morell Santana sin el consentimiento expreso de ésta, ya que el mismo no consta del título que se anota, por lo cual dicho convenio es nulo de acuerdo con la ley. Artículos 159 y 1328 del Código Civil.”
■ A. continuación extendió el registrador en la misma fecha la siguiente nota adicional:
“Se hace constar, que la anotación a que se refiere la precedente nota, se practica con el defecto subsanable de aparecer equivocada en dicho documento la equivalencia de la cabida de la finca al sis-tema métrico decimal, pues hecha la reducción en este registro re-sultó ser de 58 hectáreas, 95 áreas y 58 centiáreas. ”
*18Airbus notas, la principal y la adicional, fueron notifica-das al presentante del documento en 18 de septiembre de 1919; y el Banco, cinco días después, o sea en 23 de septiem-bre, volvió a presentar al registro la misma escritura de refacción agrícola de 24 de julio de 1919 con dos documentos más, a saber, testimonio de la escritura de arrendamiento celebrada en 24 de julio de 1916 por Sebastián Aponte y su esposa con Bamón González Nieves y Cándido Ramírez Mu-ñoz, y testimonio de la escritura de sociedad constituida por González Nieves y Ramírez Muñoz bajo la denominación de Ramírez y González, cuyos documentos fueron acompañados .a un escrito en que el banco solicitaba del registrador que •practicara las siguientes operaciones en el registro:
“I. Rectificar previamente el error en que ha incurrido al consig-nar on la nota denegatoria de anotación-' del contrato de préstamo refaccionario reseñado bajo la letra (c) ‘que ha ¿xtendido en su lugar anotación preventiva durante 120 días a favor de la sociedad civil Ramírez y González’ puesto que esa anotación debe tomarse a favor del banco acreedor para surtir sus efectos legales a cargo de la sociedad civil prestataria. ,
“II. Convertir en anotación definitiva la preventiva que ha to-mado con referencia al aludido contrato de préstamo refaccionario, actuando así por mérito de la escritura de constitución de sociedad civil, indicada con la letra (5), y que se somete a su consideración; ya que ese documento subsana satisfactoriamente la falta que Ud. señala en el título (contrato de préstamo) de no haberse justificado el carácter de arrendataria ni la extensión del derecho de arrenda-miento que ostenta y tiene la mencionada sociedad sobre la finca que es objeto "del contrato de refacción.” ■
El registrador denegó las pretensiones del banco por nota de 8 de octubre de 1919 notificada a la parte en la misma fecha, cuya nota reza así:
“No practicada la conversión de,1a anotación preventiva a que se refiere la nota que precede, y que se solicita a virtud de la escri-tura No. 192 de 2 de octubre de 1916 ante el Notario Rafael Arce Rollet, y de un escrito de éste como abogado del banco interesado, *19porque por dicha escritura sólo queda subsanado el primer defecto que en dicha nota se consignó, quedando subsistente el segundo de-fecto en la misma relacionado respecto al cual ningún nuevo docu-mento se aporta, limitándose el. referido abogado a expresar en dicho escrito nuevas opiniones y''argumentos que no bastan para mo-dificar la mencionada nota denegatoria en el segundo defecto aludido; y no se ha extendido anotación preventiva porque éstas no son rei-terables. Asimismo se hace constar que por nota al margen de la susodicha anotación se expresó que ésta se tomaba también a favor del American Colonial Bank of Porto Rico durante el término legal.”
El banco, diez días después, o sea en 18 de octubre de 1919 radicó en este tribunal alegato escrito en unión de to-dos los documentos antes presentados en el registro de la propiedad, con súplica de que se revoque la nota del Regis-trador de la Propiedad de Oaguas de 8 de octubre y se or-dene la anotación del préstamo refaccionario en el registro sin clefect-o alguno.
El registrador radicó escrito en 28 de octubre- en que so-licita que se desestime el recurso por haber sido consentida la primera nota de 12 de septiembre de 1919, en atención a no haberse subsanado el segundo defecto que impidió la ano-tación.
Examinemos ante todo como cuestión previa si procede la desestimación del recurso según pretende el registrador recurrido.
La nota de 12 de septiembre de 1919 no ha sido consen-tida por The American Colonial Bank of Porto Eico en nin-guno de sus fundamentos, p.ues la notificación de ella se hizo en 18'de septiembre y cinco días después, o sea en 23 de sep-tiembre, el banco, cuando aun podía recurrir contra ella, pi-dió se convirtiera hp anotación preventiva en definitiva in-terrumpiéndose así el término de veinte días que para ape-lar otorga la Sección Ia. de la Ley de 1°. de marzo de 1902 sobre recursos contra las resoluciones de los registradores de la propiedad.
El Registrador de Caguas pudo acceder o no a la peti-*20ción del banco y en el primer caso hubiera holgado el re-curso. Pero como denegó tal pretensión por nota de 8 de octubre de 1919 notificada en su fecha, se reanudó en ese mismo día el término para la interposición del recurso que como hemos dicho había sido interrumpido en 23 de sep-tiembre.
Tenemos pues que habían transcurrido cinco días desde la notificación de la nota de 12 de septiembre de 1919 hecha en 18 de septiembre, hasta que se pidió en 23 de septiembre la conversión de la anotación preventiva en definitiva, y diez días más desde que en 8 de octubre de 1919 fue notificada la nota de la misma fecha, denegatoria de dicha conversión, hasta la formalización del recurso en 18 de octubre, total quince días, cuyo tiempo es inferior al ele veinte días que la ley señala para que hubiera quedado consentida la nota de 12 de septiembre de 1919.
lista corte, pues, tiene jurisdicción para considerar en su fondo la nota de 12 de septiembre de 1919.
Y no cabe invocar en contrario la jurisprudencia de esta Corte Suprema en anteriores decisiones y sostenida en el caso de Bfelm contra El [Registrador de la Propiedad, 21 D. P. R. 513, de que cuando se presenta al registro de la pro-piedad un documento para la inscripción y es denegada sin que la parte recurra contra dicha nota dentro del término legal se entiende que la consiente, pero si dicha parte pre-senta de nuevo el documento acompañado de otros que a su juicio subsanan los defectos señalados por el registrador y éste insiste en su negativa, la parto interesada podrá re-currir para ante esta Corte Suprema, limitándose el recurso a discutir si los defectos señalados en la primera nota con-sentida fueron o no debidamente subsanados.
En el caso supra, había sido consentida la nota del regis-trador cuando el documento fué nuevamente presentado para su inscripción en el registro y esa circunstancia no concurre en el presente caso en que aun no había vencido el término *21señalado por la ley para la interposición del recurso cuando se pidió la conversión de la anotación preventiva en de-finitiva.
Examinemos el recurso en su fondo, o sea, si la nota de 12 de septiembre de 1919 se sostiene por el segundo de sus motivos ya que el registrador en la nota de 8 de octubre reconoce que el defecto que impidió la anotación del contrato do crédito refaccionario fue subsanado y sólo quedó subsis-tente el segundo defecto, haciendo constar además que la ano-tación preventiva se tomó también a favor de The American Colonial Bank of Porto Pico.'
La cláusula 7a. de la escritura de refacción a que se re-fiere el registrador en su nota de 12 de septiembre de 1919, textualmente dice así:
“Séptima. — Los comparecientes don Cándido Ramírez Muñoz y don Ramón González Nieves, particularmente se constituyen abora, mancomunada y solidariamente, y a título de una garantía colateral en deudores del American Colonial Bank of Porto Rico, por el mon-tante de los tres Mío QUINIENTOS DOLLARS de este préstamo y de todos los- intereses que se devenguen sobre el mismo, basta su com-pleto reintegro al banco acreedor, al tipo del nueve por ciento anual; al efecto de que si por cualquier circunstancia, en caso de incumpli-miento de este contrato, no conviniere, al referido banco deducir reclamación judicial en cobro de su crédito contra la Sociedad ‘Ra-mírez’y González,’ pueda hacer efectivos sus derechos directamente contra los bienes de los indicados don Gandido Ramírez Muñoz y don Ramón González Nieves, o contra los de cualquiera de ellos sin-gularmente, por todo el importe del préstamo y sus intereses o por la parte del mismo que no hubiere satisfecho la sociedad prestataria. ’ ’
Semejante cláusula, como demuestra su texto, no entraña gravamen alguno sobre los bienes que puedan pertenecer a la sociedad de gananciales de los consortes Cándido Ramírez Muñoz y María Morell Santana. El registrador infringió claramente por aplicación indebida los artículos 159 y 1328 del Código Civil.
La equivocación que pueda haberse cometido al verificar *22la reducción al sistema métrico decimal de las cuerdas de terreno de la finca principal ya anteriormente inscrita en el registro, de que forman parte las plantaciones de caña, nada tiene que ver con la cabida de dichas plantaciones.
Es de revocarse la nota del Registrador de la Propiedad de Caguas de 8 de octubre de 1919 en la parte en que ha sido, recurrida, y ordenarse la anotación de la escritura de crédito refaccionario de 24 de julio de 1919, sin defecto alguno.

Revocada la nota recurrida y ordenada la ano-tación solicitada.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutchison.
El Juez Asociado Sr. Wolf firmó conforme con la senten-cia y con la parte de la opinión que sostiene la no existencia de los defectos apuntados por el registrador.